DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-19-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sarkisov et al. (US6999221).



Re claim 15, Sarkisov et al. teaches for example in fig. 1, 2, 10a, and 10b, a focal variable device system (110) comprising: a focus variable element comprising an absorbing layer (31) with a thermal expansion material (col. 4, ln. 27-34); and an adjustable (col. 16, ln. 10-15) light source unit (40) configured to cause an adjustable light (50) that adjusts a thermal expansion of the absorbing layer to enter the focus variable element (col. 4, ln. 27-34), wherein the adjustable light source unit comprises: a first adjustable light source configured to cause a first adjustable light to enter the focus variable element (col. 15, ln.33-41); and a second adjustable light source configured to cause a second adjustable light to enter the focus variable element (col. 15, ln. 33-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisov et al. (US6999221).

Re claim 2, supra claim 1.  Furthermore, Sarkisov et al. further teaches for example in fig. 1, 2, 10a, and 10b, the focus variable element further comprises a reflective layer (col. 14, ln. 60-61), wherein the absorbing layer has a first thermal expansion coefficient (wherein the examiner interprets the thermal expansion coefficient to be inherent to the material used), wherein the reflective layer has a second thermal expansion coefficient (wherein the examiner interprets the thermal expansion coefficient to be inherent to the material used).
But, Sarkisov et al. fails to explicitly teach different thermal expansion coefficients.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the layers and therefore provide different thermal expansion coefficients, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.


Re claim 3, supra claim 1. Furthermore, Sarkisov et al. further teaches for example in fig. 1, 2, 10a, and 10b, the focus variable element further comprises a reflective layer (col. 14, ln. 60-61), wherein the absorbing layer has a first absorption rate for the adjustable light (wherein the examiner interprets the absorption rate to be inherent to the material used), wherein the reflective layer has a second absorption rate (wherein the examiner interprets the absorption rate to be inherent to the material used).
But, Sarkisov et al. fails to explicitly teach different absorption rates for the adjustable light.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the layers and therefore provide different absorption rates, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an appropriate phtotomechanical effect, as taught by Sarkisov et al. (col. 5, ln. 26-38).

Re claim 4, supra claim 2. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the layers and therefore vary the results effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an appropriate phtotomechanical effect, as taught by Sarkisov et al. (col. 5, ln. 26-38).

Re claim 5, supra claim 3. 
But, Sarkisov et al. fails to explicitly teach the first absorption rate is greater than the second absorption rate.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the layers and therefore vary the results effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an appropriate phtotomechanical effect, as taught by Sarkisov et al. (col. 5, ln. 26-38).

Re claim 6, supra claim 2. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the thickness of the layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an appropriate phtotomechanical effect, as taught by Sarkisov et al. (col. 5, ln. 26-38).

Re claim 11, supra claim 4. 
But, Sarkisov et al. fails to explicitly teach the first thermal expansion coefficient is 10 times or more than the second thermal expansion coefficient.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the layers and therefore vary the results effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an appropriate phtotomechanical effect, as taught by Sarkisov et al. (col. 5, ln. 26-38).



Re claim 13, Sarkisov et al. further teaches for example in fig. 1, 2, 10a, and 10b, the absorbing layer includes at least one of polyamide, polyester, polysiloxane, polyurethane, polyimide, polyether, polycarbonate, or acrylic polymer (col. 5, ln. 22-38).

Re claim 16, supra claim 15.  Furthermore, Sarkisov et al.  further teaches for example in fig. 1, 2, 10a, and 10b, the focal variable device system further comprises controlling the adjustable light source unit (abstract), wherein the first adjustable light source causes the first adjustable light to enter a first position of the focus variable element (col. 15, ln. 33-41), wherein the second adjustable light source causes the second adjustable light to enter a second position of the focus variable element (col. 15, ln. 33-41), wherein controlling the first adjustable light source and the second adjustable light source to adjust an intensity of the first adjustable light and the second adjustable light (col. 16, ln. 10-15).
But, Sarkisov et al. fails to explicitly teach a controller.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a controller to control the light source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.


Re claim 17, supra claim 15.  Furthermore, Sarkisov et al. further teaches for example in fig. 1, 2, 10a, and 10b, the focal variable device system further comprises controlling the adjustable light source unit (abstract), wherein the first adjustable light source causes the first adjustable light to enter a first position of the focus variable element (col. 15, ln. 33-41), wherein the second adjustable light source causes the second adjustable light to enter a second position of the focus variable element (col. 15, ln. 33-41), wherein controlling the first adjustable light source and the second adjustable light source to adjust a shape of the first adjustable light and the second adjustable light (col. 16, ln. 10-15).
But, Sarkisov et al. fails to explicitly teach a controller.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a controller to control the light source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an adjustable light source, as taught by Sarkisov et al. (col. 15, ln. 33-41).


But, Sarkisov et al. fails to explicitly teach different thermal expansion coefficients.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the layers and therefore provide different thermal expansion coefficients, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sarkisov et al. in order to provide an appropriate phtotomechanical effect, as taught by Sarkisov et al. (col. 5, ln. 26-38).

Allowable Subject Matter
Claims 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the .

Specifically regarding claim 7, Sarkisov et al. (US6999221) teaches the state of the art of a focal variable device.
But, Sarkisov et al. fails to explicitly teach a combination of all the claimed features including comprising a middle layer disposed between the absorbing layer and the reflective layer, as claimed.

Specifically regarding claim 10, Sarkisov et al. (US6999221) teaches the state of the art of a focal variable device.
But, Sarkisov et al. fails to explicitly teach a combination of all the claimed features including he focus variable element further comprises: a lens part; a middle layer between the absorbing layer and the lens part; and a supporting part configured to accommodate the absorbing layer, the middle layer, the lens part, as claimed.

Specifically regarding claim 14, Sarkisov et al. (US6999221) teaches the state of the art of a focal variable device.
But, Sarkisov et al. fails to explicitly teach a combination of all the claimed features including the absorbing layer comprises an absorbing pattern having a diameter which is equal to or smaller than a wavelength of the adjustable light, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-3-21